EX-10.1 SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (this  Agreement ), dated as of October 20, 2008, by and between ELITE PHARMACEUTICALS, INC., with offices at 165 Ludlow Avenue, Northvale, New Jersey 07647 (the  Company ), and STUART APFEL, an individual residing at 218 Walker Place, West Hempstead, NY 11552. BACKGROUND WHEREAS, Employee is presently employed by the Company; and WHEREAS, Employees employment with the Company has been terminated as of the Separation Date (as defined below), and, in connection therewith, the Company has agreed to provide certain benefits to Employee in consideration of Employees execution and performance of this Agreement; NOW, THEREFORE, in consideration of the mutual covenants and conditions contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the parties agree as follows: TERMS 1. Termination of Employment. Employee acknowledges that his employment with the Company shall terminate as of, and that his work-through date with the Company is the close of business on October 20, 2008 (the  Separation Date ). Employee acknowledges that all expenses to which he may be entitled to reimbursement have been reimbursed. (a) Employment Agreement . Employee acknowledges and hereby waives his entitlement to certain notice and payment provisions upon termination under his Employment Agreement dated January 3, 2008, by and between
